Case: 16-10022      Document: 00513706217         Page: 1    Date Filed: 10/05/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 16-10022                         October 5, 2016
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
DELORIS PHILLIPS,

              Plaintiff - Appellant
v.

DALLAS COUNTY COLLEGE COMMUNITY DISTRICT, (D.C.C.C.D.);
MOUNTAIN VIEW COLLEGE, (D.C.C.C.D.); EL CENTRO COLLEGE,
(D.C.C.C.D.); DALLAS COUNTY COMMUNITY COLLEGE DISTRICT
BLACKBOARD; UNIVERSITY OF NORTH TEXAS, at Dallas, also known as
UNT System; UNIVERSITY OF NORTH TEXAS, at Denton, also known as
UNT System; UNIVERSITY OF NORTH TEXAS SYSTEM, also known as
UNT System; UNIVERSITY OF NORTH TEXAS BLACKBOARD, also
known as UNT System; UNIVERSITY OF TEXAS, at Arlington, also known
as UT System; UNIVERSITY OF TEXAS SYSTEM, also known as UT
System,

              Defendants - Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CV-3933


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See Rule 47.6.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.